Citation Nr: 1448044	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a snake bite.

2.  Entitlement to service connection for an acquired psychiatric condition.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Muskogee, Oklahoma certified these claims to the Board for appellate review.

The Veteran testified in support of his claims during a hearing held before the undersigned Veterans Law Judge in January 2012.  In April 2013, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board's decision, below, is based solely on these electronic files.


FINDINGS OF FACT

1.  The Veteran does not currently have residuals of a snake bite.

2.  The Veteran does not currently have a psychiatric condition.

3.  A bilateral knee condition did not have its onset during, and is not related to, the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Residuals of a snake bite were not incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  A psychiatric condition was not incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3.  A bilateral knee condition was not incurred during active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c) (2013).

The Veteran in this case does not assert that VA violated its duty to notify, including during the January 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), nor that following the Board's April 2013 remand for development, there remained any additional, outstanding records that VA should obtain on his behalf (in a February 2014 statement, acknowledged that Dr. MacDonald's records had been destroyed), or that the reports of VA examinations he underwent and the opinions VA obtained, considered collectively, are inadequate to decide these claims.  In a July 2014 Informal Hearing Presentation, the Veteran's representative noted that AMC had accomplished all it was instructed to do on remand and indicated that the Veteran had no further argument.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the duty to notify and assist has been satisfied.

II.  Analysis

The Veteran seeks service connection for residuals of a snake bite, a psychiatric condition and a bilateral knee condition.  According to his December 2008 application for compensation, written statements he submitted in September 2009, February 2010 and October 2010, a medical history he reported during an April 2009 VA examination, and his January 2012 hearing testimony, residuals of an-in-service snake bite, including mental problems, initially manifested in service in July and August 1973 and his knee conditions initially manifested in service in February 1972 secondary to repelling from helicopters and training platforms and marching with a rucksack.  He reportedly saw a company medic for each of these conditions and received pain medication and was placed on profiles for his knees.  

The Veteran claims that in late 1972 while training, he was seeking shade in the desert in his sleeping bag when a snake crawled in and bit him.  This reportedly necessitated his transfer to a hospital, where he stayed for two or three days, and, thereafter, treatment with aspirin.  The Veteran contends that since then, he has acted compulsively, avoiding sleeping bags, checking his bed and covers multiple times during the night, occasionally tearing the covers off, experiencing anxiety attacks, and fearing the outdoors and snakes, including on television.  Although he has not received further treatment for the snake bite, he believes his mental health symptoms, arthritis, twitching eyes, hypothyroidism and hypertensive vascular disease are related to the bite.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With regard to arthritis, a disease considered chronic, service connection may also be granted on a presumptive basis if the disease manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Here, in each case, the record fails to satisfy all necessary elements of a service connection claim, whether on a direct or presumptive basis.  

A.  Residuals of a Snake Bite

With regard to the Veteran's assertion that he has residuals of a snake bite, the evidence satisfies the in-service event element of a service connection claim, but not the current disability and nexus elements of such a claim.

As claimed, on April 24, 1972 while on maneuvers in service, the Veteran was hospitalized for medical observation after reporting that he had been bitten by a snake.  He presented indicating that he had been sleeping when he was awakened by a sharp pain in his right lower leg.  He felt like he might have been bitten by a snake.  At the time, he had upper respiratory symptoms and complaints of malaise.  A doctor admitted him for a possible snake bite, but testing revealed no related abnormalities and the Veteran slept quietly throughout the night.  The doctor discharged him to active duty the next day with no medication and a diagnosis of an upper respiratory infection - doubtful snakebite.  

In December 1973, for the purpose of receiving in-service dental treatment, the Veteran reported a history of a hospitalization for a snake bite.  Following the hospitalization, including on July 1974 separation examination, no medical professional diagnosed the Veteran with a disability found to be due to a snake bite.  

Since discharge from service, the Veteran has associated mental health symptoms with the alleged in-service snake bite and has developed arthritis, twitching eyes (diagnosed as blepharospasm/myokymia), hypothyroidism and possible hypertensive vascular disease.  However, no medical professional, including an April 2009 VA examiner to whom the Veteran first reported the claimed relationship, has attributed any of these conditions to the snake bite.  In fact, one medical professional has ruled out such a relationship.  

In September 2013, including during a VA examination and in an addendum opinion, a VA examiner based his unfavorable opinion on the following findings:  (1) The service treatment records reflect no evidence of snake bite treatment, including anti-venom, no diagnosis of a snake bite and no residuals of a snake bite, including on separation examination; (2) Although the Veteran has neurological disorders, including mild peripheral neuropathy in the lower extremities and left eye blepharospasm, and generalized joint pain, there is a 32-year gap between his exit physical and the first documentation of related symptoms; (3) When he presented with such symptoms, he reported a short history thereof (3 weeks of numbness/tingling); (4) Even assuming the snake bite occurred as reported, establishing the type of envenomation, location and severity would require speculation on all counts; and (5) There is no credible medical authority of which he is aware, which establishes latent arthralgias and blepharospasm as residuals of an envenomation that occurred 30 years prior to the alleged residuals.

The Veteran did not submit a medical opinion refuting that of the VA examiner.  His lay assertions thus represent the only evidence of record diagnosing residuals of a snake bite.  In deciding whether a layperson is competent to diagnose a condition, the Board must consider the nature of the condition and whether it is lay observable or outside the realm of common observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007) (varicose veins); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (flatfeet).  In this case, although the Veteran is competent to state that he felt sharp pain, like a snake bit him, he has no specialized training in medicine to diagnose a complex neurological or other type of medical condition as a residual of the bite.  His assertions in this regard are thus not competent.

The Veteran also asserts that his wife did research on snake bite residuals and he has some of the residuals identified, including severe arthritis, anxiety and extreme stress.  Again, however, no medical professional has attributed any of the Veteran's various medical conditions to a snake bite.  The Board finds the VA examiner's opinion to be more probative than that of the Veteran and/or his wife, given the examiner's medical expertise.

B.  Psychiatric Disability

With regard to the Veteran's assertion that he has a psychiatric disability that stems from the previously noted snake bite, the evidence satisfies the in-service event element of a service connection claim, but not the current disability and nexus elements of such a claim.

No medical professional noted any mental health problems during service.  In 2005, decades after service during a VA outpatient treatment visit, a provider screened the Veteran for depression and posttraumatic stress disorder (PTSD), but both screens were negative.

In April 2009, in support of his claims, the RO afforded the Veteran a VA examination, during which he declined a mental evaluation.  Since then, he has undergone another VA examination and received VA treatment for multiple medical conditions, but during the examination and treatment visits, no medical professional diagnosed a psychiatric condition.  

During a September 2013 VA mental health/psychology examination, a VA examiner indicated that the Veteran has never had and does not have a psychiatric disability.  He acknowledged the Veteran's reported history of a snake bite and post-bite behaviors, including those described above and also worrying about his children and grandchildren being exposed to snakes, but found that these behaviors did not meet the criteria for a psychiatric disability.  The examiner pointed out that after the bite, the Veteran was able to return to his unit and, six months later, engaged in further training in the same environment in the desert where the bite occurred without having psychological problems.  The examiner further noted that the Veteran then worked in law enforcement for years in the desert with no psychological effect.

Again, the Veteran has not submitted competent medical evidence establishing that he has a psychiatric disability.  He is competent to state that he is anxious and fearful of snakes, but, in the absence of specialized medical training, he is not competent to attribute these problems to a particular psychiatric disability.  His assertions diagnosing such a condition are thus not competent.  Further, the Board finds the VA examiner's opinion that the Veteran does not have a current psychiatric disability to be more probative than that of the Veteran, given the examiner's medical expertise.

C.  Bilateral Knee Condition

With regard to the Veteran's contention that he has a bilateral knee condition that is related to service, the evidence satisfies the current disability and in-service event elements of a service connection claim, but not the nexus element of such a claim.

VA treatment records dated during the course of this appeal, a report of VA examination conducted in September 2013, and a May 2014 addendum opinion confirm that the Veteran currently has a bilateral knee condition most recently diagnosed as osteoarthritis.  

The Board does not doubt that the Veteran's in-service training involved marching with rucksacks and propelling, activities that could have affected his knees and resulted in a knee disorder.  However, the Veteran expressed no knee complaints during service and, on separation examination, an examiner noted a normal clinical evaluation of the Veteran's lower extremities.  Since then, no medical professional has related a knee disorder to the in-service training activities.  

The Veteran contends that he has had arthritis pain, including in his knees, since service.  Allegedly, following discharge until approximately 2000 or 2001, he tolerated the knee pain without seeing a doctor.  The Board questions the credibility of this contention because, when the Veteran first reported such pain in 2004, decades after discharge, he described it as occasional, not longstanding, since service.  

According to service and post-service treatment records, doctors initially attributed the Veteran's knee complaints to polyarthralgias.  Later, they attributed them to osteoarthritis.  One medical professional - a VA examiner - ruled out a relationship between the Veteran's bilateral knee condition and service.  In an August 2013 VA examination report, he indicated that, based on the fact that the Veteran first reported occasional knee pain 32 years after discharge from service, his bilateral knee condition was more likely related to the effects of aging, lifestyle, obesity and physical activity.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner. His lay assertions thus represent the only evidence of record linking his bilateral knee condition to his service and these may not be considered competent.  Although the Veteran is competent to report when he began experiencing certain lay-observable knee symptoms such as pain, he is not competent to attribute such pain to arthritis diagnosed many decades later.  There is no evidence of arthritis of the knees during service or for many years thereafter, and, as noted above, the Veteran's reported complaints of a continuity of knee symptoms since service are not found to be credible.  Further, the Board finds the VA examiner's opinion that the Veteran's knee disorder is not related to service to be more probative than that of the Veteran, given the examiner's medical expertise.
  


D.  Conclusion

Inasmuch as the Veteran does not currently have residuals of a snake bite or a psychiatric condition, a bilateral knee condition did not have its onset during, and is not related to, his active service, and arthritis of the knees did not manifest to a compensable degree within a year of his discharge from service, the Board concludes that none of these conditions was incurred during active service and that the bilateral knee condition may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  With regard to each of these claims, however, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  Accordingly, the claims for service connection are denied.


ORDER

Service connection for residuals of a snake bite is denied.

Service connection for an acquired psychiatric condition is denied.

Service connection for a bilateral knee condition is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


